Citation Nr: 1029293	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with 
hip, thigh, buttocks, and calf pain from September 25, 1996, to 
September 22, 2002.

2.  Entitlement to extraschedular consideration under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with 
hip, thigh, buttocks, and calf pain from September 23, 2002, to 
April 19, 2005.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

By an August 2008 decision the Board granted: (1) an initial 
rating of 40 percent for chronic lumbosacral strain with hip, 
thigh, buttocks and calf pain, effective from September 25, 1996 
to "September 23, 2002 [sic]"; (2) an initial rating of 50 
percent for chronic lumbosacral strain with hip, thigh, buttocks 
and calf pain, effective from September 23, 2002 to "April 20, 
2005 [sic]"; and (3) an initial rating of 60 percent for chronic 
lumbosacral strain with hip, thigh, buttocks and calf pain, 
effective from April 20, 2005.

The Veteran appealed that Board decision to the United States 
Court of Appeals for Veterans Claims (Court), which by order 
dated in June 2009, granted a Joint Motion for Partial Remand and 
remanded that part of the Board's decision for compliance with 
the instructions in the Joint Motion.

In a January 2010 decision, the Board denied the Veteran's claims 
for increased initial ratings and remanded the issues of 
entitlement to extraschedular consideration under the provisions 
of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral 
strain with hip, thigh, buttocks, and calf pain, for the periods 
prior to September 23, 2002, and from September 23, 2002, through 
April 19, 2005, for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), for chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain for the periods from September 25, 1996, 
to September 22, 2002 and from September 23, 2002, to April 19, 
2005.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  

In the January 2010 remand, the Board instructed the RO to 
provide the Veteran with notice of the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), as well as 
for a claim for a TDIU under 38 C.F.R. § 4.16(b), for the periods 
prior to September 23, 2002, and from September 23, 2002, through 
April 19, 2005; and permit him the full opportunity to supplement 
the record as desired.  By a February 2010 letter, the Veteran 
was informed of the elements of a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) and the elements of a claim 
for a TDIU under 38 C.F.R. § 4.16(a).  This letter did not inform 
the Veteran of the elements of a claim for an extraschedular 
rating under 38 C.F.R. § 4.16(b), providing that in exceptional 
circumstances, where the veteran does not meet the percentage 
requirements under 4.16(a), a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment.  

Therefore the Veteran should be informed of the elements of a 
claim for an extraschedular rating under 38 C.F.R. § 4.16(b) for 
the periods prior to September 23, 2002, and from September 23, 
2002, through April 19, 2005; and permit him the full opportunity 
to supplement the record as desired.  

The Board also observes that for the periods prior to September 
23, 2002 and from September 23, 2002 to April 19, 2005, the 
evidence of record raises the question of whether he was able to 
obtain or retain substantially gainful employment as several 
findings indicate the presence of possible marginal employment.  
38 C.F.R. § 4.16(b).

For the periods prior to September 23, 2002 and from September 
23, 2002, to April 19, 2005, the objective medical evidence 
reflects that the Veteran had not worked for a period of years 
after March 1996 wherein he sustained injuries from a motor 
vehicle accident and was reportedly unemployed for periods 
thereafter.  March 1996 private physical therapy treatment 
records reflect that the Veteran was being treated for 
lumbosacral strain resulting from a March 1996 car accident, for 
which he was hospitalized at the time.  A November 1996 private 
medical report, the Veteran stated that he was involved in an 
accident in New Jersey in March and had not worked since that 
time.  He also reported that he had lost jobs because he was 
unable to work due to his back problems.  In a January 1997 
private medical report, the Veteran reported that he had a motor 
vehicle accident in March 1996 for which he was treated in the 
emergency room, was seen by an orthopedist and received physical 
therapy for three weeks.  At this time, he reported that he was 
unable to work due to his pain so he moved to North Carolina.  
The Veteran also stated that his occupation was that of a bus 
driver, although he was not currently working due to the injury 
and he last worked in March 1996.  In February 1997, the Veteran 
reported to a private physician that he had problems holding on 
to jobs because of the inability to continue to work because of 
his back pain.  

A July 1999 private medical report reflects that the Veteran 
reportedly had been working as a bus driver in March of 1996 and 
had not worked since his accident.  In an April 2002 VA 
examination, the Veteran reported that he was presently 
unemployed since the past year.  At this time he stated that he 
was driving a truck or bus locally, although was unable to keep 
up with that work.  The Veteran also told the VA examiner that a 
number of people were laid off that he was not able to find 
another job.  In a June 2004 VA outpatient treatment report, the 
Veteran stated that he was doing increased lifting and yard work, 
although it is unclear as to whether or not this was his 
occupation or involved his activities of daily living.  

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  Id.

In order to give the Veteran every consideration with respect to 
the present appeal, and to ensure full compliance with due 
process requirements, it is the opinion of the Board that 
additional development of the record is required.  As the 
evidence indicates possible marginal employment during periods 
prior to September 23, 2002 and from September 23, 2002, to April 
19, 2005, the issue of extraschedular consideration under 
38 C.F.R. § 4.16(b), for chronic lumbosacral strain with hip, 
thigh, buttocks, and calf pain for the periods from September 25, 
1996, to September 22, 2002 and from September 23, 2002, to April 
19, 2005, should be remanded for further development of the 
Veteran's employment information during these periods.

As the issue of extraschedular consideration under 38 C.F.R. 
§ 4.16(b), for chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain for the periods from September 25, 1996, 
to September 22, 2002 and from September 23, 2002, to April 19, 
2005, is being remanded for the appropriate development and 
adjudication, the issue of extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) for chronic lumbosacral strain with hip, 
thigh, buttocks, and calf pain for the periods from September 25, 
1996, to September 22, 2002 and from September 23, 2002, to April 
19, 2005, should also be remanded, as this issue cannot be 
resolved without the adjudication of extraschedular consideration 
under 38 C.F.R. § 4.16(b), as both issues consider the Veteran's 
employment in part, for assigning extraschedular ratings.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).  

Thus, the Board determines that remand for consideration of the 
issues of extraschedular consideration under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, 
thigh, buttocks, and calf pain for the periods from September 25, 
1996, to September 22, 2002 and from September 23, 2002, to April 
19, 2005, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran and his 
representative of the information and 
evidence necessary to substantiate a claim of 
entitlement to a TDIU due to the service-
connected chronic lumbosacral strain with 
hip, thigh, buttocks, and calf pain, under 38 
C.F.R. § 4.16(b), for the periods prior to 
September 23, 2002, and from September 23, 
2002, through April 19, 2005; and permit him 
the full opportunity to supplement the record 
as desired.  In so doing, the RO should 
inform the Veteran and his representative 
that he may submit information and evidence 
which address such factors as the frequency 
and duration of time lost from work due to 
disability, the Veteran's employment history 
and current employment status, and the 
Veteran's annual income from employment, if 
any.

2.  The RO should request the Veteran to 
provide information, for the periods prior to 
September 23, 2002, and from September 23, 
2002, through April 19, 2005, with respect to 
his employment history, his current 
employment status, if any, any time lost due 
to the service-connected chronic lumbosacral 
strain with hip, thigh, buttocks, and calf 
pain, providing specific dates (including the 
month and year of any time lost), and the 
Veteran's annual income from each employment.  
With respect to the Veteran's employment 
records, particularly those relating to lost 
time and/or sick leave, as well any relating 
to termination of employment, the RO should 
also request that the Veteran furnish the 
names and addresses of all private and 
government (i.e., Federal, State and local) 
employers for whom he has worked, and that he 
provide the specific dates (the approximate 
month and year) of any time lost and/or sick 
leave used, including termination, as 
relevant to each identified employer.  

3.  After securing any necessary 
authorizations, the RO should request copies 
of all indicated records, which have not been 
previously secured, and associate them with 
the claims folder.  If the RO cannot obtain 
any of the employment, personnel or any other 
records identified by the Veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act (VCAA).  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating for 
chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain, for the periods 
prior to September 23, 2002, and from 
September 23, 2002, through April 19, 2005, 
pursuant to 38 C.F.R. § 3.321(b)(1), and 
under 38 C.F.R. § 4.16(b) are met.  If such 
criteria are met, the case should be referred 
to the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination remains unfavorable to the 
Veteran, he should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


